732 N.W.2d 112 (2007)
In re Lilyan Marie WESTRATE and Logan Benjamin Westrate, Minors.
Department of Human Services, Petitioner-Appellee,
v.
Lindsay Daniels, Respondent-Appellant, and
Benjamin Westrate, Respondent.
Docket Nos. 133967, 133968. COA Nos. 272622-272624.
Supreme Court of Michigan.
June 8, 2007.
On order of the Court, the application for leave to appeal the May 10, 2007 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.